Citation Nr: 0919982	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-12 052	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1998 
to September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in  April 2008.  A transcript of that 
hearing is of record.

As just noted, the Veteran was afforded a Board hearing 
before the undersigned Veterans Law Judge in April 2008.  The 
Veteran's claim for service connection for a left knee 
disability was remanded in January 2008 because he had not 
been adequately notified in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Specifically, the 
Veteran was not informed of what was required to substantiate 
a claim of secondary service connection.  The Veteran was 
mailed a VCAA letter in February 2009.  Prior to receiving 
this letter, the Veteran submitted a request for a hearing 
before a Veterans Law Judge sitting at the local regional 
office.  (His request for a hearing was signed two days after 
the Board issued the January 2009 remand.)  VA regulations 
state that the Board shall decide an appeal only after 
affording the appellant an opportunity for a hearing, and 
note that a hearing on appeal will be granted if an appellant 
or an appellant's representative acting on his behalf 
expresses a desire to appear in person.  See 38 U.S.C.A. 
§ 7107; 38 C.F.R. § 20.700.  In this case, the Veteran has 
already been afforded a hearing before the undersigned 
Veterans Law Judge.  This was done in April 2008.  Neither 
the Veteran nor his representative has indicated that the 
Veteran has additional relevant testimony to submit, and the 
record does not suggest that any additional pertinent medical 
evidence is available and yet to be obtained.  As such, to 
delay the adjudication of the Veteran's claim further for 
another hearing would serve no useful purpose.  In fact, a 
January 2009 letter from the Veteran's representative 
submitted after the second request for a Board hearing, 
requested that the case be forwarded directly to the Board 
for adjudication.  Given the absence of any proffer of 
additional pertinent testimony or evidence, the Board will 
proceed to adjudicate this service connection claim.


FINDING OF FACT

The Veteran does not have a currently diagnosed left knee 
disability.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated by 
active military service; a left knee disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008); 38 C.F.R. § 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2005, March 2006, March 2008, and February 2009.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured in the process of the previous 
remands and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to secondary service connection (see 
February 2009 VCAA letter), what evidence and/or information 
was already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, in this case, the RO obtained 
the Veteran's service treatment records (STRs), VA medical 
records and secured a VA examination in furtherance of his 
claim.



II. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2006).  Further, additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez, 13 
Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 
2001).

The Veteran injured his right knee during service in January 
2000, when he was unloading a 500-pound bomb, and the machine 
used to hold the bomb failed.  The bomb rolled off the 
machine and struck the Veteran on his right knee.  This 
incident resulted in a posterior meniscal tear.  The Veteran 
later re-injured his right knee playing basketball on two 
separate occasions after the initial injury.  The Veteran is 
currently service connected for residuals, status-post right 
knee surgery.

The Veteran contends that he began having left knee pain in 
January 2000, about a year after he injured his right knee.  
He stated that his left knee was moderately painful at times, 
noting that the pain tended to come and go, but increased 
when he ran for more than 10 minutes or walked for more than 
an hour.  The Veteran stated that he had never been disabled 
as a result of left knee pain, but felt that his left knee 
pain was due to the increased stress placed on it after he 
injured his right knee.  See November 2005 statement.

Here, the medical evidence does not show that the Veteran has 
a current disability involving the left knee.  Specifically, 
the May 2006 VA examiner noted that the Veteran did not have 
swelling in his left knee, and x-rays of the left knee taken 
in November 2006 were normal, with no evidence of 
degenerative changes.  The examiner concluded that he was 
unable to identify the presence of any objective pathology in 
the left knee, explaining that the Veteran had full range of 
motion, his knee was stable, his gait was normal, and there 
was no evidence of inflammation.  Although outpatient 
treatment records show entries related to left knee pain, and 
mild medial joint line tenderness (see September 2005 and 
January 2006 entries), the treatment reports dated from 
November 2004 through January 2006, do not show a diagnosis 
of a specific left knee disability, and a November 2005 x-ray 
of the left knee noted that joint spaces were well preserved, 
alignment was normal, bones and soft tissues were 
unremarkable, and there was no joint effusion.  

Outpatient treatment records show a disability involving the 
right knee, specifically, right knee patellar tendonitis (see 
February 2005 clinic note), and describe a history of a right 
knee injury that occurred in service (for which the Veteran 
is already service connected); however, the record does not 
document a current left knee disability.

In summary, the record contains no evidence of a current 
disability.  The May 2006 examiner stated that he was unable 
to identify the presence of any objective pathology in the 
left knee, and the outpatient treatment records do not 
contain a specific diagnosis beyond references to left knee 
tenderness and pain.  As noted above, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 
(1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  As such, 
without evidence of a current disability, the analysis ends, 
and service connection cannot be awarded.  See Degmetich v. 
Brown, 104 F. 3d 1328, at 1333.  In other words, absent a 
showing of a current disability for which benefits are being 
claimed, service connection is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left knee disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


